DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the RCE and IDS filed 10/05/2021.

Previously, it was determined that Claims 1-5 and 8-25 were allowed (see the Notice of Allowability mailed 07/08/2021).  



Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10/05/2021 has been entered.



Information Disclosure Statement

3.	The Applicants’ Information Disclosure Statement (filed 10/05/2021) has been received, entered into the record, and considered. See attached form PTO 1449.

Examiner’s Statement of Reasons for Allowance


4.	Claims 1-5 and 8-25 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The Applicants’ Information Disclosure Statement (filed 10/05/2021) has been considered. The patentability of the claims in this case is unaffected by the submitted information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



CONTACT INFORMATION

	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/VAN H NGUYEN/
Primary Examiner, Art Unit 2199